This is an appeal by the employer and its insurance carrier from an award of compensation in favor of claimant. The employer was engaged in the business of manufacturing electrically controlled devices and claimant was employed as an electric solderer. On December 28, 1946, claimant reported for work at her employer’s premises. She attempted to enter the building but found the front door was locked. She then proceeded around the corner of the building to the rear entrance and, while approaching that entrance, she slipped and fell on an icy sidewalk immediately adjacent to the employer’s premises and sustained the injuries for which the award was made. The sole question on this appeal is whether claimant’s accident arose out of and in the course of her employment. The board found that it did. The proof sustains the finding. Claimant had actually reached her employer’s premises and was unable to obtain access through the door provided for entering the building. (Matter of Leatham v. Thurston & Braidich, 264 App. Div. 449, affd. 289 N. Y. 804; Matter of Manville v. New York State Dept, of Labor, 294 N. Y. 1; Matter of Meissner v. Good Samaritan Hospital, 271 App. Div. 1041.) Award unanimously affirmed, with costs to the Workmen’s Com*1082pensation Board. Present — Foster, P. J., Heffernan, Deyo, Santry and Bergan, JJ.